                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

EDDIE I. SIERRA,

              Plaintiff,

v.                                                Case No: 2:18-cv-519-FtM-99CM

CHARLOTTE COUNTY, FLORIDA,

             Defendant.
                                         /

                                        ORDER

      On August 24, 2018, the Court entered an ADA Title III Scheduling Order outlining

the procedures and deadlines related to this case. However, this case has been tracked

as Track 2 case and an ADA Title III Scheduling Order is not applicable. For this reason,

the Court will vacate the Order entered on August 24, 2018.

      Accordingly, it is now

      ORDERED:

      (1) The ADA Title III Scheduling Order (Doc. 12) is VACATED.

      (2) The parties are DIRECTED to file a Case Management Report on or before

          November 9, 2018.

      DONE and ORDERED in Fort Myers, Florida this 26th day of October 2018.




Copies: All Parties of Record
